NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VICTOR J. TATE,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2012-3066 _
Petition for review of the Merit Systems Protectio11
B0ard in case n0. DA0752110123-I-1.
ON MOTION
ORDER
Victor J. Tate moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT ls 0RDERED THA'1‘:
The motion is g1'anted.

TATE V. USPS
FEB 2 1 2012
cc: Victor J. Tate
2
FoR THE COURT
/s/' Ja11 Horba1y
Date Jan Horba1y
C1erk
Jeanne E. Davidson, Esq. F"_ED
U.S. COUFIT 0F APPEA1.S FOR
S24 ms renew macon
FEB 21zu1z
JAN l'\0RBAL¥
ClBK
c